Exhibit 10.5

 

TD02 to IBM OEM Agreement Number: 4905S10262

 

IBM OEM Software Agreement: 4905S10262

Purchase Commitment Transaction Document - Number 02

 

Thank you for doing business with IBM.  This is a Transaction Document under the
IBM OEM Software Agreement No. 4905S10262 (“Base Agreement”).  This Transaction
Document becomes effective when signed by both parties.

 

Unless this Transaction Document is signed by September 14, 2005, a new
Transaction Document must be negotiated.

 

By signing below for our companies, each of us agrees to the terms of this
Transaction Document.  Once signed, both parties agree that 1) any reproduction
of the Transaction Document made by reliable means (for example, photocopy or
facsimile) is considered an original, unless invalid under local law; 2) this
Transaction Document together with the Base Agreement forms a separate agreement
(“Agreement”) between the parties, to which all Programs listed in this
Transaction Document are subject; and 3) this Transaction Document, together
with the Base Agreement, is our complete agreement and replaces all prior oral
or written communications between the parties regarding the transactions
described in this Transaction Document.

 

 

Agreed to:

Agreed to:

 

 

International Business Machines Corporation

Lawson Software, Inc.

 

By:

 

 

By:

 

 

 

 

Name:

Joyce Beeman

Name:

 

 

 

 

 

 

Title:

Contract Administrator

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 

 

IBM Address:

Lawson Software Address:

 

 

11400 Burnet Road

380 St Peter Street

Austin, TX 78758

St. Paul, MN 55102

Attn:

OEM Software Contracts

 

Internal Zip 0411E034

 

1

--------------------------------------------------------------------------------


 

Lawson

 

1. Program(s) Prices: You will pay IBM the applicable amount identified below
for each IBM Blue Stack made up of the following Program(s) that you distribute,
and for each term of Maintenance Renewal/Reinstatement that you purchase.

 

Part Number

 

IBM Blue Stack License (including 1 Year of Maintenance for New Customers)

D5ALTLL

 

WAS NETWORK DEPLOYMENT 5.0 MULTIPLT PROG PK 1 PROC NLV

D50TTLL

 

WEBSPHERE PORTAL ENABLE MULTIPLATFORMS PROC LIC+SW MAINT 12 MO

D533ILL

 

IBM TIVOLI DIRECTORY SERVER MGD PROC LIC+SW MAINT 12 MO

D521NLL

 

IBM TIVOLI LICENSE MANAGER MGD PROC LIC+SW MAINT 12 MO

D51NDLL

 

DB2 UDB WORKGROUP SERVER UNLIMITED ED PROCESSOR LIC+SW MAINT 12 MO

D54N4LL

 

RATL APPLICATION DEV FOR WEBSPHERE SW AUTH USER LIC+SW MAINT 12 MO

 

Part Number

 

Maintenance Renewal/ Reinstatement*

E1ALVLL

 

WEBSPHERE APPLICATION SRVR NETWORK DEPLOYMENT PROC ANNUAL SW MAINT RNWL

D5ALWLL

 

WEBSPHERE APPLICATION SRVR NETWORK DEPLOYMENT PROC SW MAINT REINSTATE 12 MO

E006ZLL

 

WEBSPHERE PORTAL ENABLE MULTIPLATFORMS PROC ANNUAL SW MAINT RNWL

D51QULL

 

WEBSPHERE PORTAL ENABLE MULTIPLATFORM PROC ZLINUX SW MAINT REINSTATE 12MO

E013NLL

 

IBM TIVOLI DIRECTORY SERVERPROCESSOR ANNUAL SW MAINT RNWL

D533JLL

 

IBM TIVOLI DIRECTORY SERVERPROCESSOR SW MAINT REINSTATE 12 MO

E00HTLL

 

IBM TIVOLI LICENSE MANAGER CLIENT ANNUAL SW MAINT RNWL

D51L2LL

 

IBM TIVOLI LICENSE MANAGER CLIENT SW MAINT REINSTATE 12 MO

E00IHLL

 

DB2 UDB WORKGROUP SERVER UNLIMITED ED PROCESSOR ANNUAL SW MAINT RNWL

D51NFLL

 

DB2 UDB WORKGROUP SERVER UNLIMITED ED PROCESSOR SW MAINT REINSTATE 12 MO

E01MJLL

 

RATL APPLICATION DEV FOR WEBSPHERE SW AUTH USER ANNUAL SW MAINT RNWL

D54N5LL

 

RATL APPLICATION DEV FOR WEBSPHERE SW AUTHUSR SW MAINT REINSTATE 12 MO

 

--------------------------------------------------------------------------------

*Reinstatement fees shall apply when a Customer has had a gap in Maintenance
coverage for more than 30 days

 

Pricing and Minimum Guarantees:

a.  Pricing:   The royalty and Maintenance fees for each IBM Blue Stack is in
the table below:

Customer Type

 

One-Time Royalty*

 

Annual Maintenance Fees

 

New Customer

 

$

***

 

***

 

Existing Customer

 

$

***

 

$

***

 

 

Customer Type

 

Reinstatement Fees (one-time fee)

 

New Customer Maintenance Reinstatement

 

$

***

 

Existing Customer Maintenance Reinstatement

 

$

***

 

 

--------------------------------------------------------------------------------

*No additional royalty payments (excluding Maintenance) will be due IBM when a
Customer makes additional purchases from Lawson to run with an existing and paid
for IBM Blue Stack.

** Includes the first year of Annual Maintenance Fees.

 

b.   Minimum Guarantee The minimum amount you are guaranteed to pay IBM during
the three-year term of this Transaction Document is $*** determined as follows:

 

1. $***; and

2. $***.

 

2

--------------------------------------------------------------------------------


 

2. Value-Add Components which must be included in Solutions:

 

Vendor

 

Application Description

Lawson Software, Inc.

 

The Value-Add Components are the Lawson suite of products as they exist as of
the effective date of this Transaction Document and will include all future
releases, versions and enhancements to such products developed by or on behalf
of Lawson. Value-Add Components will also include newly developed products and
suites, and any products acquired by Lawson through corporate acquisition,
merger, or the purchase of assets of a third party, except products acquired
from any company that is (or within the last 12 months was) under contract with
IBM to distribute any of the programs in the IBM Blue Stack.

 

3. Term The term of this Transaction Document will be three (3) years from the
date the last party executes it.  Lawson may renew this contract on ninety (90)
days written notice prior to the end of the current term, for two (2) additional
one (1) year terms for a total of two additional years.  This three (3) year
contract and each renewal is a separate Transaction Document.  Each of the two
(2) renewals will have the same terms and prices as this Transaction Document,
except that no minimum purchase guarantees will apply during any renewal term.
You may terminate this Transaction Document without cause on ninety (90) days
written notice.  Such termination by Lawson requires the payment of all fees
owed for the period in which this Transaction Document was in effect, including
all guaranteed payments due prior to the effective date of the termination and a
pro-rata share of guaranteed payments for the period in which the contract was
in effect. This document is the purchase order for such payments.

 

For example, if this Transaction Document is terminated by Lawson in ***, the
$*** payment will be due plus a pro-rata share of the guaranteed payment of
$***  that would have been paid August 31, 2006.

 

4. Reporting and Purchase Order Requirements:

 

a)              You shall maintain complete and accurate records indicating by
Lawson fiscal quarter, (i) all IBM BlueStack copies distributed during such
quarter by you; and (ii) all Maintenance, Maintenance Renewal and Maintenance
Reinstatement purchases made for IBM Blue Stack during such quarter. For each
such purchase , you shall report Customer name, date sold, Customer Type
(Existing or New), IBM Blue Stack components and Value-Added Components
licensed.

 

b)             By the 2nd to last workday of the month after the end of each
Lawson fiscal quarter, you agree to submit to IBM the sales report, below and
the specific purchases detailed in section 4a that backup the sales report, For
the number of IBM Blue Stack Maintenance, Maintenance Renewals/Reinstatement
contracted-for in the previous calendar quarter.  This Sales report will be used
as the PO.

 

IBM shall invoice you the applicable fees as per Section 2 of this Transaction
Document.  Payment is due within 30 days of receipt of a correct invoice.

 

Form of Sales Report (“MA” = Maintenance)

Type

 

Number of Blue
Stacks

 

Fees Due IBM

 

Customer
Transaction Date

 

New Customer Lic

 

 

 

 

 

 

 

Existing Customer Lic

 

 

 

 

 

 

 

Existing Customer MA

 

 

 

 

 

 

 

Annual renewal New Customer MA

 

 

 

 

 

 

 

Annual MA renewal Existing Customer MA

 

 

 

 

 

 

 

MA Reinstatement New Customers

 

 

 

 

 

 

 

MA Reinstatement Existing Customer Lic.

 

 

 

 

 

 

 

 

c)   Guaranteed Payment Schedule:

Transaction

 

Dec 1, 05
Payment

 

March 1, 06
March 1, 07
March 1, 08

 

Aug 31, 06
Aug 31, 07
Aug 29, 08

 

Sept 1, 06
Sept 1, 07

 

Dec 1, 06
Dec 1, 07

 

Existing Customers Royalty Fees

 

$

 

 

$

***

 

NA

 

$

***

 

$

***

 

 

 

 

 

$

***

 

 

 

$

***

 

$

***

 

New License Customer Royalty fees Annual minimum

 

NA

 

NA

 

$

***

 

NA

 

NA

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

 

 

 

 

 

$

***

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

d)  Reconciliation for Guaranteed Payments and quarterly reporting:

 

1.               For New Customers:

During each 12 month period, Lawson agrees to pay IBM a minimum of $*** of
royalties for the distribution of IBM Blue Stack to New Customers.  If at the
end of a 12-month period, Lawson has paid royalties of less than $***, Lawson
will pay IBM the difference between actual royalties paid and $***.  Such bridge
payments are non refundable licenses of the IBM Blue Stack that Lawson can
distribute to New Customers without the payment of additional royalties to IBM.

 

2.               For Existing Customers:

In the first month of each Lawson fiscal quarter, Lawson will compare the
cumulative number of Existing Customers that have received delivery of the IBM
Blue Stack and/or Short Stack since the beginning of this Transaction Document
through the prior quarter, multiplied by $*** per such Existing Customer.  The
resulting value is then compared with the cumulative minimum royalties for
Existing Customers paid to date. If the actual royalties owed are greater than
the cumulative minimum royalties paid to date, then Lawson will pay IBM the
difference; If the royalties owed are less than the cumulative minimum royalties
paid to date, then no additional royalties are due for that quarter. At the end
of the 3 year initial term of this Transaction Document, any Existing Customer
royalties paid by Lawson as part of the guaranteed minimum payments that are not
offset by actual Existing Customer distributions may be distributed by Lawson in
future Customer distributions.

 

The Payment Schedule above is also the purchase order for these payments. No
separate PO is required.

 

e)   The following Media Packs will be shipped for the Programs listed in
Section 1:

 

Media Pack
PN

 

Media Pack Description

BA0BPML

 

WAS NETWORK DEPLOYMENT 5.1 MULTIPLT 1 PROC NLV MEDIA PK NLV

BA0B3ML

 

WEBSPHERE PORTAL ENABLE V5.0.2.2 AIX, SOL, WN 2000, LINUX INTEL+ ZSER MP ML

BA0D9ML

 

IBM TIVOLI DIRECTORY INTEGRATOR V6.0 MULTIOS MEDIA PK MULTILINGUAL

BJ0DKML

 

IBM TIVOLI LICENSE MANAGER V2.1.0 CD MEDIA PACK MULTI

BB09ZNA

 

DB2 UDB WORKGROUP SERVER UNLIMITED V8.1 MEDIA PACK ENGLISH

Electronic

 

RATL APPLICATION DEV FOR WEBSPHERE SW AUTH

 

f)   You will submit purchase orders, reports, and payments to:

 

 

IBM Branch Office JWQ

 

Accounts Receivable - Internal Zip 261

 

150 Kettletown Road

 

Southbury, CT 06488

 

 

 

FAX: (845)491-2779

EMAIL: ibmoemsw@us.ibm.com

 

IBM may update the fax number and/or address from time to time.

 

5. Maintenance and Support Services

 

An initial 12-month term of Maintenance is included for each New Customer
license of IBM Blue Stack and/or Short Stack you distribute under this
Transaction Document.  The effective date for Maintenance for a license will
commence on the 1st day of the following month the license sold.  You may renew
Maintenance for each license for an additional consecutive 12-month term for the
Maintenance Renewal payment described in Section 1. For licenses on which you
have not continually renewed Maintenance, you may reinstate Maintenance in
consideration of paying the Maintenance Reinstatement fee as described in
Section 1.  You are responsible for documenting and tracking the license
distribution dates and Maintenance renewal/reinstatement dates for each
Customer.

 

For each Program license with Maintenance in effect, subject to Section 2.11 in
the Base Agreement, IBM will:

a)              Make available to you and authorize you to upgrade to the most
current, commercially available version, release, or update, should any be made
available;

b)             provide you with assistance for your code related questions; and

c)              provide assistance via telephone and, if available, electronic
access, only to your technical support personnel during the normal business
hours (published prime shift hours) of your IBM support center. (This assistance
is not available to your Customers). IBM provides Severity 1 assistance 24 hours
a day, every day of the year.  Consult the IBM Software Support Guide at
(http://techsupport.services.ibm.com/guides/contacts.html) for details.

For purposes of this Transaction Document, Section 2.11 of the Base Agreement is
deemed modified to require IBM to provide Lawson with no less than 24 months
advance written notice of its intention to withdraw any

 

4

--------------------------------------------------------------------------------


 

IBM Blue Stack component from Maintenance.

 

Maintenance does not include assistance for 1) the design and development of
applications, 2) the use of Programs in other than their specified operating
environment, or 3) failures caused by products for which IBM is not responsible
under this Agreement.

 

IBM warrants that it provides Maintenance and Support using reasonable care and
skill and that Lawson will receive Maintenance and Support services at least
equal to Maintenance and Support services provided by IBM, or on behalf of IBM,
to any Lawson competitor (e.g., Oracle, PeopleSoft, Microsoft). This warranty is
your exclusive warranty regarding Maintenance, and replaces all other warranties
or conditions, express or implied, including, but not limited to, the implied
warranties or conditions of merchantability and fitness for a particular
purpose.

 

If IBM withdraws Maintenance for a particular Program license, you understand
that:

1)              IBM will not make Maintenance renewal available for that
Program; and

2)              if you renewed Maintenance for that Program license prior to the
notice, IBM, at its sole discretion, will either continue to provide Software
Maintenance to you for that Program license until the end of the then current
coverage period or give you a prorated refund, unless Lawson elects to receive
post-termination Maintenance as provided below in this Section.

 

Support Responsibilities

For Program licenses covered under Maintenance, you or your distributors will
provide Level 1 and 2 Support to Customers.  IBM will provide Level 3 Support to
Lawson, and Lawson will be the interface to the Customers for all Level 3
support that IBM provides to you.

 

In the event of expiration or termination of this Transaction Document you shall
have the right to receive continuing Maintenance for licenses distributed under
this Transaction Document, pursuant to a separate transaction document to be
created at the time (the “Maintenance TD”).  The Maintenance TD will entitle
Lawson to Maintenance under the same pricing for 18 months from termination or
expiration.

 

For Program licenses not covered under Maintenance, you or your distributors
will provide Level 1 and Level 2 Support to Customers at Lawson’s sole
discretion. In such cases, IBM will only provide you access to IBM databases
containing information on known Program defects, defect corrections,
restrictions, and bypasses for the unmodified portion of Programs. IBM will
maintain this information for a minimum of one year after associated
distribution to a Customer. You agree to be the interface to Customers for this
service. Consult the IBM Software Support Guide for further information at:
“http//techsupport.services.ibm.com/guides/handbook.html.”

 

“Level 1 Support” means the service provided in response to the initial phone
call by a Customer which identifies and documents an error in a Program. This
includes problem source identification assistance, problem analysis, problem
resolution, installation planning information, and preventative and corrective
service information.

“Level 2 Support” means the service provided to analyze or repeat the error, or
to determine that the error is not repeatable. This service also includes
in-depth technical analysis.

“Level 3 Support” means the service provided for fixes, workarounds. This
Service also includes in-depth technical analysis and support for fixes and
Lawson can call IBM direct access support call center.

 

6.  Miscellaneous Terms/Conditions

a)              You will receive one copy of the Program(s) and are authorized
to make copies of such Program(s) in accordance with the terms of the Base
Agreement

 

b)             All payments are nonrefundable. Upon the expiration or
termination of this Transaction Document, Lawson may distribute any paid and
undistributed licenses described in Section 4d for an additional 18 months under
the Terms of this Agreement.

 

c)              The license granted to you is a “Restricted License” for the
Program(s) listed above which means the Programs may only be used in conjunction
with the Value-Added Components.  For example, components of the Program can be
used to build a portal to enable personalized views of the Value-Added
Components through the portal user interface.  However, the Program can not be
used to build or run custom-built portlets that do not include data or actions
from the Value-Added Components.

 

d)             ISV entitlement and use of the WAS ND (D5ALTLL) Program is
limited to the J2EE application server and web services content in a single
application server deployment environment. Lawson programming model extensions
are not restricted.  Use of the clustering, high availability services and
programming model extensions are restricted.

 

e)              The WebSphere Portal components of the Programs are licensed
under the terms of the IBM WebSphere Portal - Express for Multiplatforms
Processor License Option. However, IBM will provide the media for the IBM
WebSphere Portal Enable for Multiplatforms (D50TTLL) in order to provide broader
platform support and the most current WebSphere Application Server version
support.

 

5

--------------------------------------------------------------------------------


 

f)                In addition to the restrictions on the Program through the IBM
WebSphere Portal - Express for Multiplatforms Processor License Option, the
following components/capabilities are embedded in the IBM WebSphere Portal
Enable for Multiplatforms (D50TTLL) Program but are not licensed as part of this
Agreement:  Personalization Rules Engine, Personalization Recommendation Engine,
Web Content Management, and WebSphere Translation Server.

 

g)             IBM will provide training and access to IBM future technology as
agreed to in the Master Relationship Agreement between the parties.

 

h)             IBM will allow you and your Certified Business Partners and other
contractors located within the Territory to perform your obligations in
connection with the development, testing, marketing, distribution and support of
the Solution under the terms and conditions of this Agreement.

 

i)                 In the event that Lawson merges with or acquires the capital
stock or assets of another entity, Lawson may at its option include that
entity’s products under this Agreement under terms to be negotiated in good
faith between the parties.

 

j)                 No CPU restrictions (other than on DB2 and RAD).  Limited to
one CPU for RAD, and limited to four DB2.

 

k)              i You agree that you will distribute the Blue Stack in a version
of the Solution by no later than ***. It is the intention of the parties that
this Solution will include the Next Lawson Foundation Technology with the
complete IBM Blue Stack embedded in it, and Lawson will make all reasonable
efforts to distribute this version of the Solution by this date. However, the
parties acknowledge that if Lawson is unable to distribute the Next Lawson
Foundation Technology by ***, (1) it may distribute a Lawson Foundation
Technology , which will include at least the Short Stack and (2) Lawson will
make all reasonable efforts to distribute Next Lawson Foundation Technology with
the complete IBM Blue Stack embedded in it as soon as reasonably practicable
thereafter.

 

ii You agree that you will distribute the complete IBM Blue Stack in the Next
Lawson Foundation Technology and in all subsequent releases of the Lawson
Foundation Technology during the term of this Agreement.

 

l)                 Lawson will distribute only the Optimized Programs in the IBM
Blue Stack. As of the execution of this agreement, the Value-Added-Components
are Optimized to the Short Stack. Upon Optimization of the Value-Add-Components
with additional Programs, Lawson will add such Optimized Programs to the IBM
Blue Stack and distribute in the Solution. For Customers who receive the Short
Stack, Lawson will receive the right to sublicense the remaining Blue Stack
Programs ***, once those Programs are part of the Solution.

 

m)           Lawson will provide the following monthly report by the 10th
workday after the end of the month. This report is separate of the financial
quarterly reporting.  This reporting is used for upsell by IBM.  You shall
report Customer Name, location, Lawson sales rep name, and the Customer type
(New or Existing). The Lawson rep will work with IBM on introductions as more
fully described in Section 7d below.

 

n)             No additional fees will be due for Lawson’s internal use of the
Programs to provide Marketing, including, training, demonstration, and support
for the solution.

 

o)             Once the initial royalty for the Blue Stack or Short Stack is
paid to IBM no additional royalty fees will be due IBM for Lawson or Customers
use in development, test, Q&A, evaluation, hot site/cold site disaster recovery,
backup, archival, staging or training for the Solution.

 

p)             This Transaction Document 2 replaces Transaction Document 1, as
amended, and closes all obligations of fees that would be owed under it.

 

q)             You must notify your Customers that RAD includes third party code
that can only be used in support of RAD and which is subject to the third
party’s license included in the read me file shipped with RAD.

 

r)                The Territory with this Transaction Document shall be
worldwide except were prohibited by law.

 

7.  Adoption of the Blue Stack.

a)              Lawson will require all New Customers to license the Solution
starting no later than ***.

 

b)             ***

 

c)              ***

 

6

--------------------------------------------------------------------------------


 

d)             Starting with the execution of this Transaction Document, Lawson
agrees to report to IBM on a monthly basis each Customer distribution that
includes the IBM Blue Stack or Short Stack in the prior month and agrees to
provide introductions, except when asked by customer not to make introductions,
between the appropriate IBM rep and customer contact should there be a request.
Report will include Customer Name, contact name, email, phone, address, special
instructions if any and Lawson products distributed.

 

e)              Lawson agrees to co-develop Rules of Engagement including a
sales engagement model to be shared by Lawson and IBM Sales.

 

f)                As part of the sales engagement model, Lawson will participate
in regular joint pipeline calls with IBM by geography, to discuss sales
opportunities that will or may use the Solution.

 

g)             Starting with the execution of this Transaction Document, Lawson
will produce and continue to enhance a documented technical roadmap that
outlines their existing product adoption commitments, and to share it with IBM,
and when reasonably appropriate prospects and IBM customers under NDA. IBM will
not communicate this technical roadmap directly with any Lawson Customers or
prospects or Lawson competitors.

 

h)             Starting with the execution of this Transaction Document, Lawson
and IBM will work together to identify, encourage and support key early adopters
among the Existing Customers to provide early references of the Solution.

 

8. Word definitions.

For purposes of this Transaction Document, the following definitions apply:

 

a)              “Existing Customer” shall mean a Lawson client that has
contracted to receive software from Lawson prior to the effective date of this
Transaction Document.

 

b)             “New Customer” shall mean any customer that is not an Existing
Customer and which licenses the Solution.

 

c)              “Solution” shall mean the offering that is created when
(i) Lawson’s Value-Added Components are Optimized with all components of the IBM
Blue Stack, and (ii) the Optimized Lawson Value-Added Components are made
generally available by Lawson.

 

d)             Term “IBM Blue Stack” is a group of programs. The Blue Stack is
Includes these 6 products. D5ALTTL, D50TTLL, D533ILL, D521NLL, D51NDLL, D54N4LL.
The IBM Blue Stack also includes all updates , versions, releases and other
enhancements made available by IBM during the term.

 

e)              “Lawson Foundation Technology” is Lawson’s software used as the
common middleware infrastructure that supports Lawson’s business applications.

 

f)                The “Next Lawson Foundation Technology” is the next major
release of the Lawson Foundation Technology after the release that first
included the Short Stack.

 

g)             Short Stack” is a partial IBM Blue Stack that includes the
following IBM Programs: DB2, WAS and Tivoli Directory Server
(D5ATLL,D533ILL,D51DLL).

 

9. Contract Coordinators:

 

 

For IBM:

 

For you:

Name

 

Joyce Beeman

 

VP Alliances

Company

 

IBM Corporation

 

Lawson Software, Inc.

Address

 

11400 Burnet Rd Internal Zip 0411E034

 

380 St. Peter Street

City, ST

 

Austin, TX 78758

 

St. Paul, MN 55102

Telephone:

 

1-877-572-9251

 

651-767-7000

Fax:

 

417-781-0030

 

651-767-5336

E-Mail:

 

joycebee@us.ibm.com

 

steven.borsch@lawson.com

 

7

--------------------------------------------------------------------------------


 

IBM OEM Registration Form

 

Please provide all requested information in order to be registered or to update
your information.

 

The Primary Contact must complete and submit to the IBM account representative
this registration form at the time of contract signing. Failure to do so may
result in delay in registering maintenance authorization.

 

For each contact information box below, please complete all details. By
completing this form and providing us with information on behalf of other
individuals in your organization, you certify that you have confirmed that they
agree to your providing their data on the form.

 

Primary Contact (required): IBM will consider the contact you designate in this
information box to be the primary contact. All correspondence, other than
correspondence related to maintenance renewals, will be sent to the attention of
the Primary Contact. If the Primary Contact is the only contact specified, IBM
may consider the Primary Contact to be the sole contact for all purposes. (No
Post Office Boxes, please)

 

Company Name: Lawson Software, Inc.

Contact Name: David Gagne

Street Address: 380 St. Peter Street

City:State/Province:ZIP Code/Postal Code: St Paul, MN 55102

Country: USA

Telephone/Ext.:Fax: 651-767-7000

E-mail Address: davidgagne@lawson.com

IBM Customer Number: 5079378

 

Software Maintenance Media Shipping Contact (if different from Primary Contact
above):

Note: You are eligible to receive one set of media for Programs covered by such
maintenance when Programs are revised and become commercially available. Program
upgrade media will be shipped to the contact at the address indicated below.
Maintenance coverage must be active in order for the upgrade(s) to be shipped.
Please note: A Post Office Box is not a valid ship-to address.

 

Company Name: Lawson

Contact Name: Kathleen Springfield

Street Address: Same as above

City:State/Province:ZIP Code/Postal Code:

Country

Telephone/Ext.:Fax:

E-mail Address:

IBM Customer Number: 5079378

 

8

--------------------------------------------------------------------------------


 

Maintenance Renewal Contact (if different from Primary Contact above): The
contact you designate in this information box is the person responsible for
assisting with maintenance renewals.

 

Company Name:

Contact Name:

Street Address:

City:State/Province:ZIP Code/Postal Code:

Country

Telephone/Ext.:Fax:

E-mail Address:

IBM Customer Number:

 

Site Technical Contact (if different from Primary Contact above): The Site
Technical Contact specified below is responsible for overall support compliance,
maintaining the authorized caller list, and coordinating distribution of the
technical support access information to the authorized callers of this site.

 

Company Name.

Contact Name:

Street Address:

City:State/Province:ZIP Code/Postal Code:

Country

Telephone/Ext.:Fax:

E-mail Address:

IBM Customer Number:

 

Billing Contact (if different from Primary Contact above): The contact you
designate in this information box is the person you want to receive, where
applicable, billing communications.

 

Company Name:Name required here as well.

Contact Name:

Street Address:

City:State/Province:ZIP Code/Postal Code:

Country

Telephone/Ext.:Fax:

E-mail Address:

IBM Customer Number:

 

9

--------------------------------------------------------------------------------